DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen, US Pub. No. 2012/0262184.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Shen teaches a pixel array substrate (fig. 5), comprising: a base having a first surface, a second surface, and a first sidewall, wherein the first sidewall is disposed between the first surface and the second surface (fig. 2, first substrate 100, second substrate 200, display medium 300), and the first surface has an active area and a peripheral region outside the active area (fig. 5, substrate 100); a plurality of pixel structures disposed on the active area of the first surface (fig. 5, display region A); a plurality of first bonding pads disposed on the peripheral region of the first surface and electrically connected to the pixel structures (fig. 5, pixel structures connected to SD); a plurality of second bonding pads disposed on the second surface (fig. 5, wired connections to pixel structures); a plurality of first wirings, wherein each of the first wirings is disposed on a corresponding first bonding pad, the first sidewall, and a corresponding second bonding pad, and electrically connected to the corresponding first bonding pad and the corresponding second bonding pad (fig. 5, SLn, DLn); a first testing element disposed on the active area of the first surface and having a first testing line, wherein the first testing line is electrically connected to at least one of the first bonding pads, and an end of the first testing line is substantially aligned with an edge of the base (fig. 5, TP1); and a second testing element disposed on the second surface, wherein the second testing element has a plurality of second testing lines and a plurality of first testing pads, the second bonding pads are respectively electrically connected to the second testing lines, and the second testing lines are respectively electrically connected to the first testing pads (fig. 5, TP2).
Regarding claim 4, Shen teaches wherein the first surface and the first sidewall have a first boundary, the first wirings are disposed on the first boundary, and the edge of the base substantially aligned with the end of the first testing line is staggered with the first boundary (fig. 6 and accompanying text, TL1 and TL2).
Allowable Subject Matter
Claims 2, 3, and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combinations described in the dependent claims above.
Claims 11-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific elements comprising the specific combination including “a plurality of first bonding pads electrically connected to the pixel structures and disposed on the peripheral region of the first surface; a plurality of second bonding pads disposed on the second surface; a plurality of first wirings, wherein each of the first wirings is disposed on a corresponding first bonding pad, the first sidewall, and a corresponding second bonding pad, and electrically connected to the corresponding first bonding pad and the corresponding second bonding pad; a plurality of third bonding pads electrically connected to the pixel structures and disposed on the peripheral region of the first surface; a plurality of fourth bonding pads disposed on the second surface; a plurality of second wirings, wherein each of the second wirings is disposed on a corresponding third bonding pad, the second sidewall, and a corresponding fourth bonding pad, and electrically connected to the corresponding third bonding pad and the corresponding fourth bonding pad; a first testing element disposed on the active area of the first surface and having a first testing line, wherein the first testing line is electrically connected to a corresponding first bonding pad and a corresponding third bonding pad; a second testing element disposed on the second surface, wherein the second testing element has a plurality of second testing lines, a plurality of first testing pads, a plurality of third testing lines, and a plurality of second testing pads, the second bonding pads are respectively electrically connected to the second testing pads, the second testing lines are respectively electrically connected to the first testing pads, the fourth bonding pads are respectively electrically connected to the third testing lines, and the third testing lines are respectively electrically connected to the second testing pads; a plurality of first chip pads disposed on the second surface of the base and respectively electrically connected to the second bonding pads; and a first driver chip disposed on the first chip pads and electrically connected to the first chip pads; wherein the first testing pads and the second testing pads are disposed outside an area occupied by the first chip pads and the first driver chip.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622